DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment
Applicant’s application filed on December 27, 2019 is acknowledged. Accordingly claim 1-10 remain pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10, are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Subject Matter Eligibility Standard
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas. (Alice Corporation Pty. Ltd. v. CLS Bank International, et al. US Supreme Court, No. 13-298, June 19, 2014). 
Analysis
Step 1: In the instant case, 
claim 1 is directed to a method for outputting a virtual code, which is generated from a payment card, which is a statutory category of invention, 
Claim 3 is directed to method, for outputting a virtual code, which is generated from a payment card, which is a statutory category of invention and 
Claim 6 is directed to method, for outputting a virtual code, which is generated from a payment card, which is a statutory category of invention.
Step 2a: 
While claims 1, 3 and 6 are directed towards a statutory category of invention, the claims are directed towards at least one judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) without significantly more. In the instant case, the claims are directed to abstract idea of a “generating a virtual code for the payment of good and services” as part of system of commerce- which is considered an abstract idea. Put simply the claims recites “generating or outputting a virtual code…, matching the virtual code with real card number.” See grouping of abstract ideas in prong one of step 2A (see 2019 Revised Patent Subject Matter Eligibility Guideline). Claims 1, 3 and 6 recites: receiving the virtual code from a payment card…, outputting the virtual payment card on the screen…, matching the virtual code to the real account number….These steps constitutes the abstract idea of organizing human activity.  Thus the claims are directed to an abstract idea of organizing human activity. The limitations that set forth this abstract idea include: 
receiving, by a virtual code output application, the virtual code from the payment card after connecting the payment card with a mobile terminal through short-range wireless communication; and
outputting, by the virtual code output application, the virtual code on the screen,
wherein the virtual code output application is installed or embedded in the mobile terminal,
wherein the virtual code is generated as a code, which is matched to a real card number, through a virtual code generating function stored in the payment card, at every unit count, and is used to detect the real card number in a financial company server or a virtual token verifying server, and
wherein the unit count is set as a specific time interval and changed as the specific time interval is elapsed.....….
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as “mobile terminal”, “virtual token verifying server”, merely uses a computer as a tool to perform the abstract idea. The use of “mobile terminal”, “virtual token verifying server”, does no more than generally link the abstract idea to a particular field of use, the use of “mobile terminal”, “virtual token verifying server”, does not improve the functioning or performance of the processor/computer and the use of a processor/computer as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of “mobile terminal”, “virtual token verifying server”, do not amount to significantly more than the abstract idea. As discussed above, taking the claim elements separately, the use of “mobile terminal”, “virtual token verifying server”, does not improve the functioning or performance of the processor/computer and the use of a processor/computer does no more than use a processor/computer to implement the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recites the concept of “generating a virtual code for the payment of good and services” using a computer. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.
Dependent claims 2, 4-5, and 7-10 further recite characteristics of data or continue to perform similar actions on data to perform the abstract idea. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Dependent claims 2, 4-5, and 7-10 merely extend the abstract idea of claims 1, 3 and 6 by describing the use of computer device or processor to receiving the virtual code from a payment card…, outputting the virtual payment card on the screen…, matching the virtual code to the real account number….…. and only serve to add additional layers of abstraction to the abstract idea of claims 1, 3 and 6. Therefore, the dependent claims are also not patent eligible.

Conclusion
The claim as a whole, does not amount to significantly more than the abstract idea itself. This is because the claim does not effect an improvement to another technology or technical filed; the claim does not amount to an improvement to the functioning of a computer system itself; and the claim does not move beyond a general link of the use of an algorithm to a particular technological environment. 
Accordingly, the Examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself. Thus Examiner concludes that the claims are not directed to a patent-eligible subject matter under 35 U.S.C. 101 because it does not amount to significantly more than the abstract idea.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Law et al (hereinafter “Law”) U.S. Patent Application Publication No. 2015/0134540 A1.

As per claim 1, Law discloses a method for outputting a virtual code, which is generated from a payment card, on a screen, the method comprising:
receiving, by a virtual code output application, the virtual code from the payment card after connecting the payment card with a mobile terminal through short-range wireless communication (0003, which discloses that “A mobile device can be equipped with a near field communication (NFC) system which can be used to transfer the buyer's payment credential, such as credit card information, to a point of sale terminal that is also equipped with a NFC-compatible system to complete the payment transaction”; 0070, which discloses that “When a user taps, touches or positions their mobile device near a contactless-enabled point of sale (POS) terminal, the funding card data (card number, dynamic data, expiry date, etc.), hereafter referred to as the card's Track Two data, is sent from the mobile device to the POS terminal.”); and
outputting, by the virtual code output application, the virtual code on the screen, wherein the virtual code output application is installed or embedded in the mobile terminal (see figs. 14, 20 and 22, which discloses output screen of virtual card),
wherein the virtual code is generated as a code, which is matched to a real card number, through a virtual code generating function stored in the payment card, at every unit count, and is used to detect the real card number in a financial company server or a virtual token verifying server (0069, which discloses that “If the dynamic data received on the funding card issuing server matches the expected value computed by the server for the card, the authentication of the payment credentials is deemed successful and the payment authorisation can continue.”; 0078, which discloses that “The virtual card issuer verifies the virtual card numbers and authorisation codes.  For all the matching records, the virtual card issuer retrieves the associated funding card numbers and authorisation codes and sends the data to the funding card issuer for settlement via the virtual card issuer acquiring bank.”), and
wherein the unit count is set as a specific time interval and changed as the specific time interval is elapsed (0142, which discloses that “The ATC is a counter that is initially set to a random value between "0" or "1000" and increments with each transaction.”; 0241; 0076).

As per claim 2, Law further discloses the method, wherein the virtual code output application is activated when the short-range wireless communication is made between the payment card and the mobile terminal as the virtual code output application is ran in background in the mobile terminal (0061; 0070).

As per claim 3, Law discloses a method for outputting a virtual code, which is generated from a payment card, on a screen, the method comprising:
synchronizing, by a virtual code output application, time of an encryption algorithm through wireless communication between a virtual code output application and the payment card (0107, which discloses that “The mobile device 501 receives the encrypted virtual card payload, decrypts the encrypted communication and extracts the virtual card details (e.g. the virtual card PAN and other card details).”);
receiving, by the virtual code output application, an encrypted code generated from the payment card, wherein the encrypted code is obtained by encrypting the virtual code generated from the payment card based on the synchronized encryption algorithm (0107, which discloses that “The mobile device 501 receives the encrypted virtual card payload, decrypts the encrypted communication and extracts the virtual card details (e.g. the virtual card PAN and other card details).”);
decrypting, by the virtual code output application, the encrypted code to the virtual code based on the encryption algorithm (0107, which discloses that “The mobile device 501 receives the encrypted virtual card payload, decrypts the encrypted communication and extracts the virtual card details (e.g. the virtual card PAN and other card details).”); and
outputting, by the virtual code output application, the virtual code on the screen (see figs. 14, 20 and 22, which discloses output screen of virtual card),
wherein the virtual code is generated as a code matched to a real card number through a virtual code generating function stored in the payment card, at every unit count, and is used to detect the real card number in a financial company server or a virtual token verifying server (0069, which discloses that “If the dynamic data received on the funding card issuing server matches the expected value computed by the server for the card, the authentication of the payment credentials is deemed successful and the payment authorisation can continue.”; 0078, which discloses that “The virtual card issuer verifies the virtual card numbers and authorisation codes.  For all the matching records, the virtual card issuer retrieves the associated funding card numbers and authorisation codes and sends the data to the funding card issuer for settlement via the virtual card issuer acquiring bank.”); and
wherein the unit count is set as a specific time interval and changed as the specific time interval is elapsed (0142, which discloses that “The ATC is a counter that is initially set to a random value between "0" or "1000" and increments with each transaction.”; 0241; 0076).

As per claim 4, Law further discloses the method, wherein the encryption algorithm is matched to an encryption rule every time (0107; 0130).

As per claim 5, Law further discloses the method, wherein the payment card generates a plurality of detailed codes through a plurality of detailed code generating functions (0109; 0182); and 
generates the virtual code by combining the plurality of detailed codes through a detailed code combining function (0109; 0182),

wherein the detailed code generating function and the detailed code combining function are included in the virtual code generating function, and wherein the plurality of detailed codes include: a first code to set a starting point of detecting a storage position (0075; 0107; 0158); and 
a second code to set a search path to the storage position from the starting point according to a specific searching scheme (0158; 0107; 0175).

As per claim 6, Law discloses a method for outputting a virtual code, which is generated from a payment card, on a screen, the method comprising:
receiving, by a second virtual code generating module, a virtual security code from a first virtual code generating module (0070, which discloses that “When a user taps, touches or positions their mobile device near a contactless-enabled point of sale (POS) terminal, the funding card data (card number, dynamic data, expiry date, etc.), hereafter referred to as the card's Track Two data, is sent from the mobile device to the POS terminal; 0076);
generating, by the second virtual code generating module, a plurality of detailed codes through a plurality of detailed code generating functions (0076, which discloses that “In an example embodiment, the data required to compute virtual card data set is sent to the mobile device, typically every time that the user wants to make a payment.  For example, a new virtual card is created for each and every payment transaction.”);
generating, by the second virtual code generating module, the virtual code through combination of the plurality of detailed codes through at least one detailed code combining function (0076, which discloses that “In another example, a new virtual card is created based on time limits, or based on certain events, or both, and has a much shorter usage period compared to a standard funding card which can be used typically over several years.”); and
outputting, by the second virtual code generating module, the virtual code on the screen (see figs. 14, 20 and 22, which discloses output screen of virtual card),
wherein the virtual code is generated as a code matched to a real card number through a virtual code generating function stored in the payment card, at every unit count, and is used to detect the real card number in a financial company server or a virtual token verifying server (0069, which discloses that “If the dynamic data received on the funding card issuing server matches the expected value computed by the server for the card, the authentication of the payment credentials is deemed successful and the payment authorisation can continue.”; 0078, which discloses that “The virtual card issuer verifies the virtual card numbers and authorisation codes.  For all the matching records, the virtual card issuer retrieves the associated funding card numbers and authorisation codes and sends the data to the funding card issuer for settlement via the virtual card issuer acquiring bank.”),
wherein the virtual code generating function includes the detailed code generating function and the detailed code combining function, wherein the first virtual code generating module is included in the payment card (0076, which discloses that “In another example, a new virtual card is created based on time limits, or based on certain events, or both, and has a much shorter usage period compared to a standard funding card which can be used typically over several years.”),
wherein the second virtual code generating module is included in a virtual code output application embedded or installed in a mobile terminal, generates the plurality of detailed codes matched to a unit count in which generation of the virtual code is requested using the virtual security code, generates the virtual code by combining the plurality of detailed codes, and outputs the virtual code on the screen (0078, which discloses that “To complete the settlement, the merchant system sends all the virtual card numbers and the corresponding authorization codes received during the period to the virtual card issuer, via the merchant acquiring bank.”), and
wherein the unit count is set as a specific time interval and changed as the specific time interval is elapsed (0142, which discloses that “The ATC is a counter that is initially set to a random value between "0" or "1000" and increments with each transaction.”; 0241; 0076).

As per claim 7, Law further discloses the method, wherein the plurality of detailed codes include:
a first code generated based on a first count (0075; 0158); and
a second code generated based on a second count, wherein the first count is the number of unit counts elapsed from an initial time point at which the virtual code generating function is ran in a virtual code verifying server (0075; 0076; 0107; 0158),
wherein the second count is the number of unit counts elapsed from a time point at which a real card number of a specific user is issued (0075; 0076; 0197; 0158), and
wherein the generating of the at least one detailed code includes:
applying the virtual security code to the second count or the number of counts elapsed from a current time point (0182).

As per claim 8, Law further discloses the method, further comprising:
providing, by the virtual code output application, the virtual code to a clipboard (see fig. 14 and 22; 0176), 
wherein the virtual code provided on the clipboard is input to an online payment page in response to an operation of a user (0176).

As per claim 9, Law further discloses the method, further comprising:
providing, by the virtual code output application, the virtual code to a clipboard (see fig. 14 and 22; 0176),
wherein the virtual code provided on the clipboard is input to an online payment page in response to an operation of a user (0176).

As per claim 10, Law further discloses the method, further comprising:
providing, by the virtual code output application, the virtual code to a clipboard (see fig. 14 and 22; 0176),
wherein the virtual code provided on the clipboard is input to an online payment page in response to an operation of a user (0176).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles C. Agwumezie whose number is (571) 272-6838. The examiner can normally be reached on Monday – Friday 8:00 am – 5:00 pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Hayes can be reached on (571) 272 – 6708.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHINEDU C AGWUMEZIE/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        May 27, 2021